Citation Nr: 0320232	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for viral hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  The Board remanded the case in March 2002 for 
scheduling of a videoconference hearing before a Member of 
the Board.

In April 2002, a videoconference hearing was held before a 
Member of the Board, who is no longer employed by the Board.  
The Board's consideration of the case, without furnishing the 
veteran an opportunity to testify before the member of the 
Board rendering the decision in this case, is not prejudicial 
to the veteran as the Board's decision represents a full 
grant of the benefit sought on appeal.  


FINDING OF FACT

Chronic hepatitis was incurred during the veteran's active 
service.  


CONCLUSION OF LAW

Service connection for residuals of viral hepatitis 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of service 
connection for viral hepatitis.  No further assistance in 
developing the facts pertinent to the issues is required.

It is noted that the Board undertook additional development 
of the evidence in this case pursuant to 38 C.F.R. 
§ 19.2(a)(2).  Since undertaking the development, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §19.9(a)(2), and 38 C.F.R. § 19.9(a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1338 (Fed. Cir. 2003).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of the right to have new evidence initially 
considered by the RO.  No waiver has been obtained in this 
case.  The Board's consideration of the case without prior 
remand to the RO for initial consideration of new evidence is 
not prejudicial to the veteran as the Board's decision 
represents a full grant of the benefit sought on appeal.  

The veteran seeks service connection for viral hepatitis 
which he contends had its onset during active service.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

An October 1974 VA hospital summary shows that the veteran 
was hospitalized from August to October 1974 for treatment of 
anicteric viral hepatitis, Australian antigen positive and 
polyarthritis secondary to hepatitis.

Private treatment records dated from July 2000 to April 2003 
show treatment for chronic hepatitis with secondary cirrhosis 
of the liver.  A November 2000 Kirklin Clinic medical report 
noted a history of hepatitis B contracted in 1974.  The 
impression was cirrhosis of the liver secondary to hepatitis 
C.  It was noted that he is immune for hepatitis B.  It was 
stated that he may have contracted hepatitis C secondary to 
tattoos that he received in 1974 when his hepatitis B 
occurred as well.  A February 2001 statement of Dr. 
vanLeeuwen indicates that he had reviewed the October 1974 VA 
hospital summary and he concluded that the veteran had acute 
hepatitis at that time and opined that is very reasonable to 
assume that the hepatitis problems he is having now arose at 
that moment in time.

On VA examination in December 2002, the examiner noted the 
veteran's history of hepatitis A in service.  The postservice 
treatment for hepatitis C and cirrhosis of the liver was also 
noted.  The diagnosis was hepatic cirrhosis secondary to 
chronic hepatitis.  The examiner concluded that it is more 
likely than not that the present symptoms had its onset 
during the veteran's active service.  

After a full review of the medical evidence and the veteran's 
contentions and testimony, the Board concludes that the 
evidence supports the veteran's claim and service connection 
for residuals of hepatitis is warranted.  The service medical 
records show that the veteran was treated for viral hepatitis 
during his active service.  The medical evidence includes the 
December 2002 opinion of the VA examiner that the veteran's 
currently diagnosed hepatic cirrhosis of the liver secondary 
to chronic hepatitis had its onset in service.  The record 
also contains several private medical opinions which link 
cirrhosis of the liver and hepatitis to the veteran's 
service.  There is no medical evidence to refute this 
conclusion and the Board finds that service connection is 
warranted for residuals of viral hepatitis.


ORDER

Service connection for residuals of viral hepatitis is 
granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

